IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,                            No. 80614-9-I

                              Respondent,        DIVISION ONE
                v.

 KEVIN J. BRAA,                                  UNPUBLISHED OPINION

                             Appellant.


       CHUN, J. — Kevin Braa shot Simeon Whitney in a bar fight. Whitney died

as a result. A jury found Braa guilty of first degree manslaughter with a firearm

and five counts of unlawful possession of a firearm. Following his conviction,

Braa moved multiple times for post-conviction DNA testing of evidence from the

crime scene to establish a self-defense claim. We previously considered two

appeals of denials of those motions in State v. Braa, 2 Wn. App. 2d 510, 410

P.3d 1176 (2018) (Braa II), and State v. Braa, No. 77446-8-I (Wash. Ct. App. Jul.

22, 2019) (unpublished) http://www.courts.wa.gov/opinions/pdf/774468.pdf (Braa

III), and affirmed the trial court in both cases. Braa now appeals the trial court’s

denial of a third motion for post-conviction DNA testing. We affirm.

                                  I. BACKGROUND

       We summarized the facts in an opinion deciding a direct appeal of his

conviction:
       On the evening of November 11, 2006, Kevin Braa was sitting at the
       bar reading a book in Kuhnle’s Tavern in Marysville. Simeon


  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80614-9-I/2


      Whitney was there playing pool with his brother, Roger Enick, and a
      friend, Kenny Celestine. Whitney, Enick, and Celestine are Native
      American and went to Kuhnle’s Tavern because it is a hangout for
      Native Americans.
      Enick and another bar patron argued over a game of pool, and the
      other patron used racial slurs about Native Americans. At some
      point, Braa went over to the pool table and made offensive comments
      toward Enick. Whitney pushed Braa out of the way and told him,
      “Leave my homeboy alone.” Braa told Whitney, “Go back to Mexico
      where you belong. You’re a sub-human.” When the bartender heard
      this, she told Braa that he would be asked to leave if he continued to
      talk that way. Braa did not comply, so she escorted him to the back
      door. A minute or two later, Whitney went out through the same door.
      A fight ensued between Whitney and Braa outside behind Kuhnle’s
      Tavern. Witnesses saw Whitney repeatedly punch Braa and pull
      Braa’s shirt up over his head. After the fight, Whitney started toward
      the back door of Kuhnle’s, and Braa went over to his truck. Braa
      fired four to six shots at or toward the back door. Some witnesses
      saw Braa standing by his truck with the door open and his arm
      extended as he fired. Whitney staggered through the back door and
      collapsed by the bathrooms. When the bartender heard the
      gunshots and saw Whitney on the floor, she ducked down and called
      911. Two witnesses saw Braa drive away in a white Chevy S-10
      pickup.
      A police officer who happened to be a few blocks away heard the
      gunshots and responded to the scene. Whitney had a pulse but was
      bleeding from the abdominal area and was nonresponsive. He was
      airlifted to Harborview and died en route. Later, an autopsy
      determined Whitney had suffered four gunshot wounds. The wounds
      showed that the bullets traveled from back to front through Whitney’s
      body. One bullet and fragments from another were recovered from
      his abdomen. Another bullet exited through the front of his abdomen.
      The cause of Whitney’s death was shock, trauma, and loss of blood
      due to the gunshot wounds.
      Officers found bullet jacket fragments near where Whitney had lain.
      There were shell casings in the parking lot, as well as the book the
      defendant had been reading at the bar. Detectives recovered three
      bullets and bullet shrapnel from the back door area and the carpet
      just inside the back door. There were two indentations in the metal
      of the back door, which were consistent with bullet strikes.
      Detectives also located a bullet hole in an interior wall just inside the
      back door. Forensic analysis later confirmed that the bullet taken
      from Whitney’s abdominal wall and the bullet found by the back door



                                         2
No. 80614-9-I/3


      were fired from the same gun. The four shell casings found in the
      parking lot were compared and it was forensically determined that all
      had been fired from one gun.
      Braa lived in a two-bedroom trailer that he shared with a roommate,
      Lenny Graff. Braa returned home around 10:30 on the night of the
      crime and asked Graff to get some beer, which Graff did. Graff
      recalled that Braa looked like he had been in a fight, with black eyes
      and a bloody nose. When Graff returned with the beer, Braa had
      changed his clothes and no longer looked dirty or bloody. Graff
      asked what had happened, and Braa told him that he had “killed a
      subhuman.” When Graff asked what a subhuman was, Braa
      responded, “It means if you’re not white, you’re not right.” He told
      Graff he had been jumped by some Mexicans who wanted to steal
      his wallet. He refused to discuss further the topic of killing someone
      and asked Graff to lie and say he had been home all night.
      That night, Braa parked his car several feet further from the roadway
      than he usually did, and he did not move it for the next three days.
      On November 14, 2006, officers arrived at Braa’s trailer to execute a
      search warrant and arrest him. They could see Braa inside, through
      the kitchen window. They announced their presence over the patrol
      car PA systems. They also used a “hailer,” a box equipped with a
      loudspeaker, a handle for throwing, and hundreds of feet of cable, to
      communicate with Braa. Several times, an officer announced, “Kevin
      Braa, this is the Sheriff’s Office. We have a warrant for your arrest.
      Identify yourself and surrender,” but Braa did not come out. Officers
      shone lights into the home, and a helicopter was also used to
      illuminate the area. After Braa failed to respond to repeated voice
      commands, officers deployed two pepper spray projectile canisters
      through a window of the trailer. Braa came outside a few seconds
      later, complied with officers’ verbal instructions, and was taken into
      custody.
      Four and a half months later, while doing yard work, Graff discovered
      a plastic garbage bag under the deck of the trailer. Inside, he
      discovered Braa’s 9mm semiautomatic Ruger handgun. He called
      911, and police picked up the gun. Forensic analysis confirmed that
      the bullet extracted from Whitney’s abdominal wall had been fired
      from that weapon and that one of the four spent shell casings found
      in the parking lot had also been fired from that weapon. The other
      bullets and casings were not analyzed because it had already been
      determined that they had been fired from the same weapon as the
      tested bullet and casing. An expert in trajectory analysis testified that
      at least one bullet had been shot from a height of about four and a
      half feet, within 10 feet of where bullet fragments were imbedded in




                                         3
No. 80614-9-I/4


      the wall inside the tavern. The evidence was consistent with the
      trajectory from a gun held by a person of average height while
      standing up.
      At trial, Braa conceded that he shot the gun and argued that it had
      been in self-defense. He testified that he had a verbal exchange with
      some guys he thought were Mexican and that he had called them
      “Mexicans” and “sub-humans” and “invited them to go back to their
      own country.” He recalled that the bartender had asked him to be
      quiet and go sit down, and he testified that he did so. Shortly
      afterward, he left the bar through the back door and as he was
      leaving was hit over the head and lost consciousness. When he
      came to, he was being beaten by an unknown assailant. He did not
      fight back but tried to protect himself by curling up. He tried to get
      away but was beaten more and shoved to the ground. He thought
      he was going to be beaten until he was killed. After being slammed
      into a vehicle, he got his gun out and fired immediately. He testified
      that he was slumped, lying on the ground when he fired.
      Braa was charged with second degree murder and, in the alternative,
      first degree manslaughter. The jury found Braa guilty of the alternate
      charge of first degree manslaughter.

State v. Braa, noted at 150 Wn. App. 1035, 2009 WL 1591369, at *1–3 (Braa I).

      In 2016, Braa moved the court under RCW 10.73.170,1 seeking

appointment of counsel and DNA testing of a blood drop in the parking lot



      1
        RCW 10.73.170 provides, in applicable part:
               (1) A person convicted of a felony in Washington state court who
      currently is serving a term of imprisonment may submit to the court that
      entered the judgment of conviction a verified written motion requesting
      DNA testing, with a copy of the motion provided to the state office of public
      defense.
               (2) The motion shall:
               (a) State that:
               (i) The court ruled that DNA testing did not meet acceptable
      scientific standards; or
               (ii) DNA testing technology was not sufficiently developed to test
      the DNA evidence in the case; or
               (iii) The DNA testing now requested would be significantly more
      accurate than prior DNA testing or would provide significant new
      information;



                                           4
No. 80614-9-I/5


(evidence items 1 and 5). Braa III, No. 77446-8, slip op. at 5. The trial court

denied Braa’s motion, and in a published opinion, Braa II, this court affirmed,

concluding
       that a favorable DNA test result of the blood drop would not establish
       Braa’s innocence on a more probable than not basis. State v. Braa,
       2 Wn. App. 2d 510, 523, 410 P.3d 1176 (2018). It reasoned that
       even if Braa were entitled to a “favorable presumption” that a DNA
       test would reveal the blood belonged to Whitney, Braa was not
       entitled to the presumption that the existence of Whitney’s blood in
       that specific location in the parking lot meant Braa shot Whitney in
       that location. Id. at 521. It noted that Whitney’s blood could have
       ended up in that spot in a number of ways, including during the fist
       fight itself; it did not mean that Braa shot Whitney in that location. Id.
       at 522. Thus it concluded that the trial court had not abused its
       discretion when it denied Braa’s motion.
Braa III, No. 77446-8, slip op. at 5–6.

       In 2017, Braa moved a second time, seeking DNA testing of bullet jackets

or fragments from the parking lot (evidence items 10 and 18). Braa III,

No. 77446-8, slip op. at 6. “Braa claimed that DNA testing of these bullet jackets

or fragments ‘would provide new information about where [Whitney] actually was

when shot, confirming Braa’s claim of necessity due to self defense/imminent

danger.’” Id. (alteration in original). The trial court denied the motion because

Braa had not met his substantive burden of demonstrating that any favorable



               (b) Explain why DNA evidence is material to the identity of the
       perpetrator of, or accomplice to, the crime, or to sentence enhancement;
       and
               (c) Comply with all other procedural requirements established by
       court rule.
               (3) The court shall grant a motion requesting DNA testing under this
       section if such motion is in the form required by subsection (2) of this
       section, and the convicted person has shown the likelihood that the DNA
       evidence would demonstrate innocence on a more probable than not basis.



                                            5
No. 80614-9-I/6


DNA evidence would show his innocence on a more probable than not basis. Id.

And this court affirmed. Id. at 10. The reviewing panel recognized that even if

the bullet jacket near Braa’s shooting position tested positive for Whitney’s DNA,

it would not establish that he acted in self-defense, since the position of the bullet

shrapnel does not necessarily show that Whitney was shot in same location as

the shrapnel. Id. at 8. It also reasoned that if the bullet shrapnel near the back

door tested positive for Whitney’s DNA, “this evidence would place Whitney

exactly where witnesses observed him when Braa shot him.” Id. Finally, it noted

that Braa’s actions following the shooting, such as hiding the gun, admitting he

had “killed a sub-human,” and telling his roommate to lie to police about his

whereabouts, did not support his self-defense claim. Id. at 10.

       In 2019, Braa moved a third time for post-conviction DNA testing. Braa’s

motion seeks testing of:
          The blood spot and bullet jackets or fragments identified in his previous
           two motions (evidence items 1, 5, 10, and 18); and
          Blood from the bar’s back doorjamb (evidence items 2 and 3);
          A copper bullet from the parking lot (evidence item 13);
          A lead bullet from the parking lot near the back door (evidence item 16);
          A lead bullet in the bar hallway that went through the wall (evidence item
           21); and
          Whitney’s fingernail clippings taken at autopsy (evidence items 80
           and 85).

Braa requested that the deciding court examine the newly requested evidence

cumulatively with the evidence from the previous motions: “[a]ny item examined

in solitary isolation previously becomes a completely new issue and




                                          6
No. 80614-9-I/7


grounds/argument when combined collectively with the numerous other items.”

The trial court again denied his motion because he had not met his substantive

burden under RCW 10.73.170(3), stating that “even assuming DNA testing of the

requested evidence was favorable, such favorable result when considered along

with all the other evidence from the trial would NOT demonstrate his innocence

on a more probable than not basis.” Braa appeals.

                                  II. ANALYSIS

      Braa says the trial court abused its discretion in denying his motion for

post-conviction DNA testing since a favorable testing result for the requested

items would render it more probable than not that he shot Whitney in self-

defense. We disagree.

      We review for abuse of discretion a trial court’s decision on a motion for

post-conviction DNA testing. State v. Crumpton, 181 Wn.2d 252, 257, 332 P.3d

448 (2014). “A court abuses its discretion when an ‘order is manifestly

unreasonable or based on untenable grounds.’” State v. Rafay, 167 Wn.2d 644,

655, 222 P.3d 86 (2009) (quoting Washington State Physicians Ins. Exch. &

Ass’n v. Fisons Corp., 122 Wn.2d 299, 339, 858 P.2d 1054 (1993)). For

example, a court “abuses its discretion if the decision rests on facts unsupported

in the record or was reached by applying the wrong legal standard.” Crumpton,

181 Wn.2d at 257.

      In deciding a motion for post-conviction DNA testing under

RCW 10.73.170, “[a] court should look to whether, considering all the evidence




                                        7
No. 80614-9-I/8


from trial and assuming an exculpatory DNA test result, it is likely the individual is

innocent on a more probable than not basis,” and if so, grant the motion. Id. at

260–61; RCW 10.73.170(3). But the court must look at the potentially

exculpatory DNA evidence in the context of all the other evidence at trial when

deciding whether the DNA evidence might show innocence. Id. at 262–63. The

substantive hurdle imposed by RCW 10.73.170(3) is meant to be onerous, and

“[t]esting should be limited to situations where there is a credible showing that it

could benefit a possibly innocent individual.” Id. at 261. And while a petitioner is

entitled to an inference of a favorable DNA result, they are not entitled to

additional favorable presumptions. See Braa II, 2 Wn. App. 2d. at 521–22 (while

Braa was entitled to inference that the blood drop contained Whitney’s DNA,

Braa was not entitled to inference that blood proved Whitney was shot in that

spot).

         A claim of self-defense can support a motion for post-conviction DNA

testing. Id. at 520.2 A person may justifiably commit homicide “when there is

reasonable ground to apprehend a design on the part of the person slain to

commit a felony or to do some great person injury to the slayer . . . and there is

imminent danger of such design being accomplished.” RCW 9A.16.050(1).

         2
          The trial court denied Braa’s motion for post-conviction DNA testing because he
did not meet his substantive burden under RCW 10.73.170(3). The trial court did not
rule that Braa failed to meet his procedural burden under RCW 10.73.170. Braa says
that he met his procedural burden under the statute; the State agrees. And in deciding
Braa’s first motion for post-conviction DNA testing, we decided that Braa met his
procedural burden under the statute and that a motion for post-conviction DNA testing
can rest on a self-defense claim. Braa II, 2 Wn. App. 2d at 520. We assume that Braa
met his procedural burden under the statute.



                                           8
No. 80614-9-I/9


“A person who kills in lawful self-defense is not a perpetrator because justifiable

homicide is not a crime.” Braa II, 2 Wn. App. 2d at 519.

       Braa contends that a favorable outcome of testing the copper bullet in the

parking lot (item 13) would be that it contains Whitney’s DNA; since the copper

bullet was near Braa’s position, he says that the presence of Whitney’s DNA

would support his theory that he shot Whitney in self-defense. This theory aligns

with his argument regarding testing of the blood drop in the parking lot (items 1

and 5) and the testing of the copper shrapnel (items 10 and 18) from his earlier

motions—there, as here, he said that Whitney’s DNA on items close to him would

establish that he shot Whitney in close range and thus in self-defense. By

contrast, Braa says that a favorable outcome of testing the doorjamb blood

(items 2 and 3), the lead bullet near the back door (item 16), and the lead bullet

in the bar hallway (item 21) would be that they lack Whitney’s DNA; since these

items were not close to Braa, he says the lack of DNA would support his

assertion that he did not shoot Whitney while Whitney was far from him.

       But as addressed in this court’s previous decisions on Braa’s motions for

DNA testing, while he is entitled to an inference of favorable DNA testing, he is

not entitled to an inference that the presence of Whitney’s DNA in a given

location establishes that Whitney was shot in that location; the presence of

Whitney’s DNA on an item in a particular location does not necessarily show that

Whitney was shot in that item’s position. See Id. at 521–22. And as discussed




                                         9
No. 80614-9-I/10


below, testing of the requested items would not make it more probable than not

that Braa acted in self-defense.

       Items 2 and 3

       As to the blood on the doorjamb, Braa’s claim that a lack of Whitney’s

DNA in the blood would help establish his self-defense claim is unavailing. The

presence of another unidentified person’s blood on the door frame has nothing to

do with Whitney’s proximity to Braa when he was shot.3

       Items 16 and 21

       As to the bullet near the back door and the bullet inside the bar hallway, it

is hard to see how their lack of Whitney’s DNA would show that Braa shot

Whitney while Whitney was close to Braa. The lack of DNA would show that

Braa missed while firing at Whitney, regardless of proximity. Indeed, common

sense dictates that Braa would be more likely to miss Whitney if Whitney were far

away when he fired. A lack of Whitney’s DNA on the bullet fragment at the back

door and inside the bar hallway would not support Braa’s self-defense claim.




       3
         In his SAG, Braa says that, in the alternative, if it does contain Whitney’s DNA,
the blood is a smear, not a spray, so there would have to be “bleed time” to get through
Whitney’s clothing, showing that he did not shoot Whitney while Whitney was near the
door. Braa’s claim about “bleed time” requires another inference about the permeability
of Whitney’s clothing to which he is not entitled. Braa II, 2 Wn. App. 2d at 521–22. This
assertion also ignores the large amount of other evidence suggesting Braa’s guilt, as
addressed below. And Braa makes no meaningful citation to the record supporting his
characterization of the blood spot as a “smear” rather than a spray. The presence of
Whitney’s DNA on the doorjamb does not bolster Braa’s self-defense claim.



                                            10
No. 80614-9-I/11


       Item 13

       As to the copper bullet in the parking lot near Braa’s position, even if it

contained Whitney’s DNA, it would not necessarily show that Braa shot Whitney

in that location. A forensic scientist testified that it would be difficult to tell where

a shooter fired their weapon based on the location of shrapnel. And it was windy

the night of the shooting and the bar patrons had walked through the crime

scene; also some evidence placards had no evidence next to them. Finally, this

court considered and rejected a similar argument about another bullet fragment

in the parking lot—item 10—in Braa’s previous appeal. Braa III, No. 77446-8-I,

slip op. at 8–9. Even assuming favorable testing of this item, it would not

establish that Braa more probably than not acted in self-defense.4

       Other Evidence

       As this court pointed out in Braa’s direct appeal and his previous two

appeals, the other evidence from trial strongly cuts against Braa’s self-defense

claim. For instance, Braa shot Whitney from behind at least three times. Braa II,

2 Wn. App. 2d at 522. The bartender saw the back bar door open, heard three

shots, then saw Whitney walking through; that Whitney could open the door

before Braa fired the shots shows that Whitney was no longer near Braa when he

fired. Multiple eyewitnesses to the shooting saw Braa either with his arm up or

       4
          In his SAG, Braa says testing of Whitney’s fingernail clippings (items 80 and 85)
will show wounds to Braa’s face, neck, and body were caused by Whitney’s attack and
not by Braa’s arrest. Thus, he says, they will show that he more probably than not acted
in self-defense. But Whitney and Braa fought. And it is unclear, from Braa’s SAG, why
testing of the fingernail clippings would show that Whitney’s attack on Braa was so
violent that he needed to respond to it with deadly force.



                                            11
No. 80614-9-I/12


firing toward the bar’s back door, and did not see Whitney or any other person

near him. Braa hid his gun after the shooting. When he arrived at home, Braa

told his roommate that he had “killed a sub-human” and asked the roommate to

lie to police as to his whereabouts that evening. This evidence strongly

undercuts Braa’s assertion that he shot Whitney in self-defense.

       Previous Requests

       Finally, Braa recognizes that he previously requested testing for some of

the items identified in the motion here in his previous motions for testing: a blood

spot and bullet jackets or fragments from the parking lot (evidence items 1, 5, 10,

and 18). As addressed above, this court affirmed dismissals of testing of those

items in Braa II and Braa III. But Braa says the trial court still abused its

discretion in dismissing this motion because it did not consider the cumulative

impact of testing those previously identified items with the newly identified items

in this motion.

       Braa cites no law for the proposition that the trial court must consider all

the requested evidence cumulatively and we need not consider an argument

unsupported by legal authority. See Cowiche Canyon Conservancy v. Bosley,

118 Wn.2d 801, 809, 828 P.2d 549 (1992) (arguments not supported by legal

authority need not be considered). Even if it needed to consider the evidence

cumulatively, nothing in the court’s decision shows that it failed to do so. And

neither we nor the trial court must reweigh whether to grant Braa’s motion for

testing as to the evidence identified in his previous two motions, since those




                                          12
No. 80614-9-I/13


motions were denied on their merits. See In re Pers. Restraint of Haverty, 101

Wn.2d 498, 503, 681 P.2d 835 (1984) (holding that a court will not consider a

collateral attack to a conviction if it (1) presents the same grounds as those from

a previous collateral attack, and the prior court determined those issues

adversely to the petitioner, (2) the prior determination was on the merits, and (3)

the ends of justice would not be served by reaching the merits of the later

application).5

       And the trial court would not have abused its discretion in denying Braa’s

petition if considered the evidence cumulatively. As repeatedly addressed

above, the presence of Whitney’s DNA in a given location does not establish that

he was shot in that same location, and the other evidence from trial strongly cuts

against his self-defense claim.

SAG

       Braa says in his SAG that we should order testing because of

prosecutorial misconduct at trial, because his trial counsel and the trial court

constructively denied his right to counsel, and because of cumulative error at

trial. He cites no law establishing that these issues can serve as grounds for a

court to grant a motion for testing. We need not consider arguments

unsupported by legal authority. See Cowiche Canyon, 118 Wn.2d at 809

(arguments not supported by legal authority need not be considered). And it

       5
        Braa says we should grant him leniency on this issue because he filed those
motions self-represented, but Washington courts hold a self-represented litigant to the
same standards to which they hold attorneys. Edwards v. Le Duc, 157 Wn. App. 455,
460, 238 P.3d 1187 (2010).



                                           13
No. 80614-9-I/14


appears none exist, since as addressed above, RCW 10.73.170 allows a court to

order testing only when considering all the evidence from trial and assuming an

exculpatory DNA test result, it is likely the individual is innocent on a more

probable than not basis. We reject these claims.

       Affirmed.




 WE CONCUR:




                                         14